SMITH, Presiding Judge.
Conley Development Co. appeals from a judgment in a jury-tried condemnation case. The land involved is owned by Conley and is a vacant parcel located within a high-quality residential subdivision. The subdivision contains much common ground including a moderate sized lake, parks, an island, and paths. Each owner of a lot in the subdivision has an undivided interest in the common lands.
On appeal Conley raises only one contention — that the trial court erred in refusing to admit into evidence a series of photographs showing some of the common grounds and residences within the subdivision. It is contended that this evidence was relevant to establish the quality of the subdivision, the nature of the residences therein and the value of Conley’s lot. There were other photographs admitted into evidence which portrayed these matters and abundant testimony of the same nature. The pictures in question were cumulative and their admission was within the discretion of the trial court. State ex rel. State Highway Commission of Missouri v. Select Properties, Inc., 612 S.W.2d 866, 867 (Mo.App.1981) [4, 5]. An extended opinion would have no precedential value. The judgment is affirmed in compliance with Rule 84.16(b).
Respondent’s motion to dismiss appeal denied.
Judgment affirmed.
SATZ and PUDLOWSKI, JJ., concur.